 MONTEREY/SANTA CRUZ BUILDING TRADES COUNCIL (NATIONAL REFRACTORIES)251Monterey/Santa Cruz Counties Building and Con-struction Trades Council; International Brother-hood of Electrical Workers, Local No. 234,AFL-CIO; Laborers International Union ofNorth America Local No. 297, AFL-CIO;International Association of Machinists andAerospace Workers, District Lodge No. 93,AFL-CIO; International Union of OperatingEngineers, Local No. 3, AFL-CIO; Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local No.890, AFL-CIO; International Brotherhood ofPainters and Allied Trades, Local No. 272,AFL-CIO; Cement, Lime, Gypsum and AlliedWorkers Division of the International Brother-hood of Boilermakers, Iron Ship Builders,Blacksmiths, Forgers and Helpers, Local LodgeD99, AFL-CIO; United Brotherhood of Carpen-ters and Joiners of America, Local No. 925,AFL-CIO; United Association of Journeymenand Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada,Local No. 503, AFL-CIO1 and National Re-fractories & Minerals Corporation. Case 32-CB-3222July 30, 1990DECISION AND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTOn January 10, 1990, Administrative Law JudgeGerald A Wacknov issued the attached decisionThe Respondents filed exceptions and a supportingbnef, and the Charging Party filed an answenngbnefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and bnefs and hasdecided to affirm the judge's rulings, findmgs,2 andconclusionss and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawOn November 1, 1987, the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2 The Respondent Unions have excepted to some of the judge's credi-bility findings The Board's established policy is not to overrule an ad-ministrative law judge's credibility resolutions unless the clear preponder-ance of an the relevant evidence convinces us that they are IncorrectStandard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3dOr 1951) We have carefully examined the record and find no basis forreversing the findings3 We find It unnecessary to rely on the judge's discussion regarding eq-uitable pnnciples and thew application to the facts of this casejudge and orders that the Respondents, Mont-erey/Santa Cruz Counties Building and Construc-tion Trades Council, International Brotherhood ofElectrical Workers, Local No 234, AFL-CIO, La-borers International Union of North America,Local No 297, AFL-CIO, International Associa-tion of Machinists and Aerospace Workers, DistrictLodge No 93, AFL-CIO, International Union ofOperating Engineers, Local No 3, AFL-CIO,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Local No 890, AFL-CIO, International Brother-hood of Painters and Allied Trades, Local No 272,AFL-CIO, Cement, Lime, Gypsum and AlliedWorkers Division of the International Brotherhoodof Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local Lodge D99, AFL-CIO, United Brotherhood of Carpenters and Join-ers of America, Local No 925, AFL-CIO, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local No 503, AFL-CIO,Moss Landing and Natividad, California, their offi-cers, agents, and representatives, shall take theaction set forth in the OrderJeffrey Henze, Esq , for the General CounselEugene Miller, Esq , of Seaside, California, for Respond-ent UnionsMichael P Burke, Esq (Bryan, Cave, McPheetersMcRoberts), of Phoenix, Arizona, for the EmployerDECISIONSTATEMENT OF THE CASEGERALD A WACKNOV, Administrative Law JudgePursuant to notice, a hearing with respect to this matterwas held before me in Salinas, California, on August 16and 17, 1989 The initial charge was filed on May 17,1989, by National Refractones and Minerals Corporation(the Employer) Thereafter, on June 27, 1989, the Re-gional Director for Region 32 of the National Labor Re-lations Board (the Board) issued a complaint and noticeof hearing alleging a violation by the labor organizationsnamed above in the caption of this proceeding (the Re-spondents) of Section 8(b)(3) of the National Labor Rela-tions Act (the Act)The parties were afforded a full opportunity to beheard, to call, examine and cross-examine witnesses, andto introduce relevant evidence Since the close of thehearing, briefs have been received from the GeneralCounsel, counsel for the Employer, and counsel for tlieRespondentsOn the entire record, and based on my observation ofthe witnesses and consideration of the briefs submitted, Imake the following299 NLRB No 38 /252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI JURISDICTIONThe Employer is a California corporation with facili-ties located in Moss Landing and Natividad, California,and is engaged in the manufacture and nonretail distribu-tion of fire brick and related products The Employer an-nually ships goods valued in excess of $50,000 directly tocustomers located outside the State of CaliforniaIt is admitted, and I find, that the Employer is now,and at all times material has been, an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the ActII THE LABOR ORGANIZATIONS INVOLVEDIt is admitted that the Respondent Unions named inthe caption of this proceeding, and each of them, arelabor organizations within the meaning of Section 2(5) ofthe ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The IssueThe principal issue raised by the pleadings is whetherthe Respondents have violated and are violating Section8(b)(3) of the Act by repudiating and thereafter failingand refusing to execute a document embodying the termsand conditions of a defined benefit pension plan, whichwere negotiated by the parties and thereafter ratified bythe RespondentsB The Facts1 BackgroundPrior to 1984, the Kaiser Aluminum and ChemicalCorporation (Kaiser) owned major production facilitieslocated at Mexico, Missouri, Columbiana, Ohio, Nativi-dad, California, and two facilities at Moss Landing, Cali-fornia At all times material, the production employees atthe Mexico and Columbiana facilities and at one of thetwo facilities at Moss Landing have been represented bythe Aluminum, Brick & Glass Workers Union, whichUnion is not a respondent hereinThe Respondents, jointly, have represented the em-ployees at the other Moss Landing plant and at the Nati-%/Wad plant The appropriate bargaining unit is describedas followsAll full-time and regular part-time production andmaintenance employees employed by the Employerat its Moss Landing and Natividad, California facili-ties, excluding office clerical employees, profession-al employees, employees represented under separatecollective-bargaining agreements, guards, and super-visors as defined in the ActUnder the terms of their collective-bargaining agree-ments with Kaiser, the Mexico and Columbiana employ-ees, who are represented by the Aluminum, Brick &Glass Workers, were covered under separate but identi-cal defined benefit pension plans The employees at theCalifornia facility represented by the Aluminum, Brick &Glass Workers were covered by a separate and signifi-cantly different defined benefit pension plan, similarly,the employees at the other two California facilities, rep-resented by the Respondents, were also covered by thisplan Thus, the employees at all three of the Californiaplants were covered by separate but identical pensionplans, which plans differed significantly from the plans ineffect at Columbiana and MexicoIn 1984, the Employer took over the operation ofthese five facilities In 1985, it negotiated new collective-bargaining agreements with the Aluminum, Brick &Glass Workers and with the Respondents Under theterms of these new agreements, the old Kaiser pensionplans were termmated and were replaced by an employ-ee stock ownership plan (ESOP) which was identical ateach of the five facilities During the terms of these 3-year (1985-1988) collective-bargaining agreements, theEmployer was unable to meet the commitments it hadmade to the Unions concerning its contribution rate tothe ESOP, and was forced by financial considerations toreduce its contribution level from 10 percent to 5 percentfor the last 2 years of the contract termThe 1985-1988 collective-bargaining agreements cov-ering the three California facilities expired on June 30,1988' Negotiations for successor agreements began on alocal level sometime just prior to June Resolving thedispute over the contribution rate to the ESOP was oneof the major issues, if not the major issue, for the Em-ployer, the Respondents, and the Aluminum, Brick &Glass Workers in these negotiations However, althoughthis issue was thoroughly discussed during the course ofthese negotiations, no agreement was reachedThe collective-bargaining agreements between the Em-ployer and the Aluminum, Brick & Glass Workers coy-enng the plants at Mexico and Columbiana were due toexpire on July 30 Negotiations for successor agreementsto these contracts were scheduled to take place in StLouis, Missouri, beginning on July 11 Because the Cali-forma negotiations had reached a stalemate, the Unionsinvolved in those negotiations decided to sit in on the StLouis negotiations in order to acquire information whichwould assist them when negotiations resumed in Califor-nia, particularly since the aforementioned ESOP issuewas of major significance at each of the five facilitiesKen Mitchell, a service representative for the Interna-tional Association of Machinists and Aerospace Workers,District Lodge 93, one of the Respondents, served as thechairman of the Respondents' negotiating committee andwas its chief spokesman during the local west coast ne-gotiations Mitchell retained that title and authorityduring the negotiations in St Louis Initially, the Re-espondents intended only to act as observers at the StLouis negotiations, however, at some point during thenegotiations the role of the west coast parties changed,and the Respondents became active participants with theexpress intent of being bound by whatever agreementwas reached over the national issues, including the pen-' All dates or time periods hereinafter refer to 1988 unless otherwiseindicated MONTEREY/SANTA CRUZ BUILDING TRADES COUNCIL (NATIONAL REFRACTORIES)253sion plan, subject to ratification by the Respondents'local membershipThe principal negotiators and spokesmen for the re-spective parties at the St Louis negotiations were as fol-lows Brooke Hall, for the Employer, Roy Brown, chiefnegotiator for the Aluminum Brick & Glass Workers andthe Respondents, and as noted above, Ken Mitchell, alsofor the RespondentsWhile all of the parties agree that the St Louis negoti-ations concluded on July 16 with the signing of a memo-randum of agreement which provided for a defined bene-fit pension plan, the Respondents maintain that theagreed-upon defined benefit pension plan covering theCalifornia plants (including the plant represented by theAluminum, Brick & Glass Workers) which, was negotiat-ed on behalf of the Respondents, is different than the de-fined benefit pension plan covering the Columbiana andMexico plants, which was negotiated on behalf of theColumbiana and Mexico employees represented by theAluminum, Brick & Glass WorkersThe General Counsel and the Employer maintain thatthe Respondents' position is clearly erroneous and thatthe pension plan is to be identical at each of the five fa-cilities, as evidenced by the plain language of the memo-randum of agreement executed by all of the parties,which constitutes irrefutable evidence as to the terms ofthe pension plan and the employerwide extent of its cov-erage The memorandum of agreement, in pertinent part,is as followsPension PlanSeparate Pension Agreements will be prepared ascustomary for the various locations (to be effective8/1/88), all of which will be substantially identicaland will contain eisentially the same terms and con-ditions as the 1982 Pension Agreement betweenKaiser Refractories, Division of Kaiser Aluminum& Chemical Corporation and the Aluminum, Brick& Glass Workers International Union at Mexico andColumbiana (incorporating any changes required bylaw), except as set forth belowSeveral days after the signing of the memorandum ofagreement the Employer and the Respondents resumedlocal negotiations in California During such negotiationsthe Respondents did not propose to modify the foregoinglanguage identifying the pension plan which was tobecome effective upon ratification of the new 3-year con-tract Thereafter the Respondents did, m fact, ratify theentire contract package, and did so advise the EmployerBy letter dated November 16, the Employer advisedMitchell that three documents, embodying the entirecontract package, were almost completed and would besent to Mitchell for review prior to signing Regardingthe pension plan, the letter states as followsThe Pension Agreement is patterned after theMexico•Columbiana Plan as agreed at negotia-tions The identical plan is being sent to Roy Brownfor signatureOn November 18, Mitchell wrote to the Employer asfollowsYou state in your letter that the Pension Agree-ment is patterned after the Mexico•ColumbianaPlan as agreed to at negotiations I would like tomake it as clear as possible that we agreed that allPension Plans would be a clone of each locations[sic] old 1982-1985 Plan Every location would bejust like their old plan there [sic] was never anyagreement or any talk about having one PensionPlan to cover all locations [Emphasis in original ]Please make up our Pension Plan as it was in 1982-1985 with just the appropriate changes like the dates andthe per month changes from $17 50 to $18,00, $19 00,$2000 we will then take a look at the Plan and get itsignedSince that time the Respondents have refused to exe-cute the pension agreement and, as a result, the Employ-er filed the instant charge2 The St Louis negotiationsBrooke Hall, the Employer's chief negotiator, testifiedthat when the discussions in St Louis regarding theESOP plan failed to be productive, the possibility of in-stituting a defined benefit pension plan was explored bythe Employer and Roy Brown, on behalf of the Alumi-num, Brick & Glass Workers At that particular juncturethe negotiations were limited to the Mexico and Colum-biana plants, and the representatives- of the west coastunions were not participants but were present for thepurpose of observmg the negotiations regarding theESOP, which similar discussions had not proved to befruitful during the earlier west coast negotiations How-ever, when it became clear that the ESOP plan was nolonger under discussion, and a defined benefit pensionplan was being seriously considered, both the Respond-ents and the west coast local of the Aluminum, Brick &Glass Workers made it apparent that they, too, hadbecome parties to the negotiations and were no longermerely observers, further, Brown became the chiefspokesman for their interests as well as for the locals rep-resenting the Mexico and Columbiana plantsAt some point thereafter, Hall understood that Brown,on behalf of all the unions at each of the five plants, wasproposing that the defined benefit pension plan thenbeing negotiated be made retroactive to January 1, 1985,the date the old Kaiser plans had been terminated by theEmployer, that the old pension plans at each of the fiveplants be, according to Hall's notes, "clon[ed] as theyexist", and that the ESOP shares to which the employeeshad become entitled since 1985 remain in their accountsor be paid to the employees in the form of cashIn response to this proposal, Hall explained that theUnions' proposal would amount to "double-dipping" asthe employees would be receiving the benefits of both apension plan and an ESOP plan for the same 3-yearperiod of tune (1985-1988), and that this was not accept-able to the EmployerThe Kaiser pension plans at Mexico and Columbianaincluded language providing that employees, upon retire-ment, would continue to receive full pay for an initialperiod of 13 weeks, after which period they would begin 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreceiving a greatly reduced sum•the normal monthlyretirement amount Hall proposed that the old Kaiserplans at Mexico and Columbiana be modified by deletingthe aforementioned 13-week full pay provision, further,knowing that the old Kaiser plans on the west coast hadno similar 13-week provision but provided substantiallygreater benefits, Hall proposed that the west coast facili-ties accept the same plan as Mexico and ColumbianaHall explained that these changes which he was propos-ing were designed to offset the "double-dipping" advan-tage to the UnionsAfter the Unions caucused, Brown presented what theUnions' negotiating minutes characterize as "counterproposals" It is clear that some of the matters advancedby Brown were truly "counterproposals" in the sensethat the parties continued to disagree on such items asholidays, medical insurance, life insurance, and wage in-creases But on the issue of the defined benefit pensionplan, the Unions' bargaining notes are as follows1 Clone old Pension Plan Put special languagein2 $7 00 increase in factor 2 This would jump thefactor to $23 00, $24 50 in California3 Agree to ESOP shares as proposed4 Litigation withdrawn 3Hall's bargaining notes contain the following entry re-garding the pension "Agreement on everything exceptfactor" Hall testified that he understood that the Unionswere accepting the Employer's aforementioned pensionproposal except for the factor amounts which, under theold Kaiser plans had been greater at the west coastplants Thus, the Unions "counter proposal" included notonly an increase of $7 in the factor amount, but also thatthe west coast differential be maintained However, ac-cording to Hall, no other pension matters were in con-tention Thus, Hall believed that the Unions had agreedthat the modified Mexico/Columbiana pension planwould be substituted for the old west coast plan andwould be identical for each of the five facilities, that theUnions had agreed to the Employer's proposal to discon-tinue funding the ESOP plan, and, in addition, that theagreement included the Unions' commitment to with-draw all litigation then pending regarding the ESOPplan which the Unions had instituted because of the Em-ployer's alleged failure to contribute the requisiteamounts to the employees' ESOP accountsAs a result of further negotiations, according to Hall,the parties agreed on the amount of the factor for the 3-year term of the contract and, in addition, agreed thatthe amount would be the same at Mexico/Columbiana aswell as the west coast facilities Moreover, all other con-tract items were agreed to Thereafter, the aforemen-2 The "factor" is a set dollar amount which is multiplied by an eligibleemployee's total years of credited service in order to arrive at the month-ly pension amount which the employee is to receive upon retirement2 As noted above, the Unions had instituted a lawsuit against the Em-ployer in order to compel It to provide additional funding for the ESOPplan, and during the St Louis negotiations the parties agreed that, as partof the understanding reached regarding the new pension plan, this litiga-tion would be withdrawntoned memorandum of agreement was prepared andsigned by the parties, as discussed above, on July 16Mitchell candidly testified that when the parties begannegotiating about a defined benefit pension plan ratherthan a continuation of the ESOP plan, he was not awarethat the old 1982-1985 Kaiser defined benefit pensionplan was not the same at each of the five facilities,' hetestified that as far as he knew they could have beenidentical Bargaining negotiation notes taken by the Alu-minum, Brick & Glass Workers show that the Employ-er's initial proposal regarding the defined benefit pensionplan, as enunciated by Hall, included the following en-triesNo 13 weeks special payment because of doubledip on ESOP Present ESOP equal to 13 week spe-cial paymentHowever, Moss Landing, no 13 week specialpayment in theirs [Employer's] proposal is to makeMoss Landing basically into the same pension as theothersWhile Mitchell testified that he did not recall Hallmaking such a proposal, Mitchell's personal notes of themeeting in question show that Hall's "complete propos-al" included the following "Moss Landing no double dipto same plan as Mexico Same benefit level" Mitchelltestified that although he "may have known at the timehe wrote the notes" what was meant by Hall's "nodouble dip" statement, he could not recall the meamngof this statement at the time of the hearingFollowing the presentation of the Employer's propos-als, the negotiations were recessed for several hours, andon the resumption of the negotiations, according toMitchell, Brown stated on behalf of the Aluminum,Brick & Glass Workers and the Respondents that "wewere proposing to clone the old pension plans at each lo-canon" (Emphasis added ) However, as set fourth above,the bargaining notes of the Aluminum Brick & GlassWorkers show that Brown said "Clone old pensionPlan" (Emphasis added ) Mitchell's personal bargainingnotes, however, contain the entry "M L Pension," theinitials "M L" referring to Moss LandingThereafter, according to Mitchell, the aforementionedmemorandum of agreement was drafted by representa-tives of the Employer and the Aluminum, Brick & GlassWorkers Mitchell elected not to participate in the draft-ing of the memorandum of agreement because it was latein the evening and he relied on the representatives of theAluminum, Brick & Glass Workers to represent the Re-spondents' interests in that endeavor When he was pre-sented with the memorandum of agreement at 430 a mthe following morning he read "parts" of the memoran-dum but did not read it thoroughly Mitchell's testimonyon this point is as followsWell, I read the thing and it says that pensionagreements will be prepared as customary for vari-ous locationsThat tells me that there were going to be differ-ent plans because that's what was prior to this MONTEREY/SANTA CRUZ BUILDING TRADES COUNCIL (NATIONAL REFRACTORIES)255thing In '85 there were different pfahs, and it saysthey'll be prepared as customary There were differ-ent plans so that's what I readIt said they will be substantially identical andcontain essentially the same stuff and they do Andthat's all I read because that's all we talked aboutBrown, who was the chief negotiator for both the Re-spondents and the Aluminum, Brick & Glass Workers atthe St Louis negotiations did not testify in this proceed-ing Further, in addition to Mitchell, who representedthe Respondents, there were some 15 representatives ofthe Aluminum, Brick & Glass Workers who attended theSt Louis negotiations Only one of these individuals wascalled as a witness by the Respondents, namely EdwardLucente, an International representative for the MossLanding local of the Aluminum, Brick & Glass WorkersLucente testified that he did not remember the discussionregarding the issue of double dipping and 13-week spe-cial payment He further testified that he did not beginservicing the Moss Landing Local until after the ESOPplan had been established by the Unions and the currentEmployer, and did not know any of the details of the oldKaiser defined benefit pension plan Rather, he relied onMitchell's expertise regarding the specifics of the discus-sion about the pension planAt the hearing Lucente was asked to read the above-quoted paragraph of the memorandum of agreement, andtestified that he understood the memorandum of agree-ment to mean that all the pension plans were to be mod-eled after the Mexico and Columbiana plans When askedwhy he did not raise a question about the significance ofthis language, Lucente testified that he "didn't thinkthere was a need for a question because I didn't see theproblem" According to Lucente, the Employer's pro-posal to make the Moss Landing pension plan basicallythe same plan as the others was not inconsistent with theUnions' initial proposal to reinstitute the old Kaiser de-fined benefit pension plan at Moss Landing because"There wasn't a whole hell of a lot of difference in thetwo plans" Lucente further clarified his understandingof the language as followsSo to use the word basically, it could simplymean they're basically going to be the same pro-gram, the names are going to be different Thename is going to be different at the top of the pageThe Local numbers are going to be different [Em-phasis added ]In actuality, the plans were different in many major re-spects, and the old west coast Kaiser plan provided sig-nificantly better retirement benefits and conditions thanthe Mexico/Columbiana plan Hall testified that theplants at Mexico and Columbiana had a total employeecomplement of 560 employees at the time of the hearing,and the 3 west coast plants had a total employee comple-ment of 346 Nevertheless, despite the fact that the westcoast plants employed some 214 fewer employees, itwould have cost the Employer between $150,000 and$250,000 per year more to fund a pension plan identicalto the old Kaiser west coast pension plan because of themore favorable benefitsAs discussed above, Mitchell did not understand thesignificance of the interrelationship between double dip-ping and the pension plan that the Employer was offer-ing the Respondents Similarly, Lucente, who was rely-ing on Mitchell's comprehension of the parties' bargain-ing positions, was not conversant with the matters beingdiscussed Therefore, Hall's testimony on this matterstands unrebutted3 Local west coast negotiationsLocal negotiations on the west coast resumed on July19, and continued on July 20, and August 4 and 10Dunng the course of these meetings the west coast localsproposed that the pension plan factor be increased forthe west coast plants, but agreement was not reached onthis proposal and the matter was dropped Agreementson local issues were signed by the parties on July 20 andAugust 10 Neither of these agreements contains any lan-guage pertaining to the pension planThe Respondents maintain that Hall, in response toquestions asked by Respondents' representatives dunngthe course of the local negotiations, acknowledged thatthe operative pension plan for the west coast localswould be the same as the old west coast plans underKaiser Mitchell testified that on four separate occasionsduring the local negotiations, various union representa-tives asked Hall what the changes in the pension planwould be, or what pension the west coast locals wouldhave and, according to Mitchell, Hall responded to eachof these inquiries by stating that the locals would havethe same plan they had prior to January 1, 1985 Lucentecorroborated Mitchell's testimony in this regardPatrick Cotter, a shop steward at one of the west coastplants, testified that he asked Hall something to the effectof whether the new plan was going to be the same as theold plan they had before Hall, according to Cotter, an-swered that it would be the same pension planThomas Scardina, business manager for LaborersLocal 297, one of the Respondents, corroborated Cot-ter's testimonyDonald Carpenter, business manager for IBEW Local234, one of the Respondents, testified that he asked Hallwhether the people would have their old pension planback, and Hall said yesMarc Martinez, president of Local D-99 of theCement, Lime, Gypsum, and Allied Workers, one of theRespondents, testified that he asked Hall whether theywere going to have the same pension Hall replied, ac-cording to Martinez, "The pension that we are getting isthe exact clone pension of Kaiser Natividad, Moss Land-ing, and the Brick Plant" On cross-examination, howev-er, Martinez testified as followsNo, my question was basically to Mr Hall there,"Is our pension the same7" He said yes He an-swered my question so I didn't need to go any fur-ther That was my major concern, the pensionAre we going to get•what are we going to getback, in other words Are we going to stay with theESOP or are we going to get a regular pension likewe had7 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll I was interested in was getting a regular pen-sion backMartinez testified that at the time he asked Hall thequestion, he believed that the old Kaiser plan at Mexicoand Columbiana was the identical pension plan that thewest coast unions had under Kaiser Thus, he was notaware that the plans were substantially differentRoland Nom, business representative for PaintersLocal 272, one of the Respondents, testified that healways assumed that there was only one old pension planwhich was the same at all the Kaiser facilitiesHall testified that he recalled no discussion at anypoint during the local west coast negotiations regardingthe pension plan, and recalled no questions from eitherCotter or Martinez regarding the pension plan Hall testi-fied that during the August 4 and August 10 negotiationsthere were no questions regarding the pension plan byCarpenter or anyone else, although a brief colloquy oc-cui led when the Respondents requested an increase inthe west coast pension factor, and Hall replied that thefactor amounts had been agreed on during the St Louisnegotiations and were no longer negotiable Hall testifiedthat he did not make any statement to Carpenter or anyother person at that meeting that the Moss Landing facil-ity was going to get its old Kaiser pension plan backagainTorn Mathis, works manager who as for the MossLanding and Natividad operations, Fred Sutton, who oc-cupied the position of assistant comptroller for the Em-ployer at the time of the local negotiations, and DonVorwork, superintendent of industrial relations for theMoss Landing area plants, corroborated Hall's testimonyAnalysis and ConclusionsMitchell and Lucente, as the sole representatives ofthe west coast Locals, were not prepared to participatein the St Louis negotiations but were initially in attend-ance only as observers Clearly, they were at a distinctdisadvantage when those negotiations took an unexpect-ed turn and they became active participants in the nego-tiation of the terms of a defined benefit pension plan as asubstitute for the ESOP plan which the parties hadtheretofore unsuccessfully attempted to negotiate Therecord evidence is clear, and I find, that Mitchell andLucente simply did not understand the complexities ofthe pension plan negotiations Nor, it appears, did theybelieve it was necessary to do so, as they were proceed-ing under the misapprehension that the old Kaiser pen-sion plan was the same at each of the five facilities, andthat therefore, by signing the memorandum of agreementproviding for the old Mexico/Columbiana pension plan,they were agreeing to the return to the old west coastplan There is no record evidence that the Employerknew or should have known that Mitchell and Lucentewere not privy to the same information as Brown, whobecame the chief spokesman for each of the unions in-volved in negotiations, moreover, there is no record evi-dence that Brown was at all in doubt about preciselywhat bargaining proposals each of the unions, includmgthe Respondents, were willing to abandon in exchangefor the pension package proposed by the EmployerI credit the testimony of the various representatives ofthe employer and find that at no time during the courseof the local west coast negotiations did Hall either stateor confirm that the memorandum of agreement, whichwas negotiated, reduced to writing, and executed byeach of the parties during the St Louis negotiations, pro-vided that the west coast locals were to retain their oldwest coast pension plan The clear and plain language ofthe memorandum of agreement is unambiguous andleaves no room for misinterpretation Further, the testi-mony of the various witnesses for the Respondentsstrongly indicates that the pertinent language in thememorandum of agreement would not have alerted anyof Respondents' members or representatives to the possi-bility of a misunderstanding, since it was uniformly, butmistakenly, believed that all the old Kaiser pension plansat each of the five plants were identical with the excep-tion of, as Representative Lucente testified, the identifi-cation of the various plants and of the various localunions Thus, it is probable that no questions were askedregarding the pension plan as there was no confusionamong the the various union representatives in thisregardFurther, assuming arguendo that one or more of Re-spondents' representatives did believe that the memoran-dum of agreement was inconsistent with what the repre-sentatives had been told by Mitchell and others, namelythat they would be receiving the same benefits that theyhad previously enjoyed under the old west coast plan,this would most certainly have compelled someone tomake the simple and obvious observation that the memo-randum of agreement did not correctly reflect the agree-ment of the parties Under these posited circumstances, itis clear that the various union representatives would nothave merely accepted Hall's alleged assurances that, ineffect, they should disregard the plain but erroneous lan-guage of the memorandum of agreement and rely onHall's verbal assurance to the contrary For the forego-ing reasons, I am constrained to credit the testimony ofHall, as corroborated by the various witnesses for theEmployer, and find that Hall made no representations re-garding the pension plan during the west coast negotia-tionsContrary to the apparent position of the Respondent, Ifind that the record evidence does not support the con-tention that the Employer engaged in deception or inten-tionally sought to misrepresent the facts or confuse theissues in order to subvert the bargaining process Norwas the Employer's negotiating stance premised upon abasic misunderstanding of the issues being negotiatedIndeed, in the absence of any contrary testimony fromBrown, the chief negotiator for each of the Unions, in-cluding the Respondent, Hall's credible testimony re-garding the specifics of the bargaining process is consist-ent with the overwhelming record evidence To theextent that Mitchell's recollection and/or personal bar-gaining notes differ from those of both Hall and the Alu-minum, Brick & Glass Workers, I find that Mitchell'srecollection and notes are inaccurate and do not reflectthe positions of the parties MONTEREY/SANTA CRUZ BUILDING TRADES COUNCIL (NATIONAL REFRACTORIES)257There is no doubt that Hall specifically obtained fromthe Respondent the forfeiture of the old west coast pen-sion plan as a quid pro quo for the 1985-1988 ESOP ben-efits and the Columbiana/Mexico pension plan I there-fore find that there was no mutual mistake of fact or un-derstanding which would operate as a vehicle for nullify-ing the agreement reached As discussed above, a combi-nation of factors may have caused the Respondents tomistakenly assume that they had successfully negotiateda return to their old west coast pension plan, but it hasnot been shown that the Employer knew or should haveknown, or was in any way responsible for, the Respond-ents' mistaken understanding of the negotiating processand the ultimate agreement resulting therefromIn Apache Powder Go, 223 NLRB 191 (1976), theBoard stated "that recision for unilateral mistake is, forobvious reasons, a carefully guarded remedy reserved forthose instances where the mistake is so obvious as to putthe other party on notice of an error" In the instant casethe Respondents initially attempted to negotiate a returnto their old west coast pension plan, but appeared toabandon that position at the insistence of the Employer'sspokesman, Hall, that the employees at all five plants becovered by the old Columbiana/Mexico plan as modifiedby agreement of the parties As noted above, there is norecord evidence to support the argument that, underthese circumstances, the Respondents' mistaken beliefthat the old west coast pension plan was identical to theold Columbiana/Natividad plan was "obvious" to theEmployer See Pete O'Dell & Sons Steel, 277 NLRB1358, 1366 fn 12 (1985)The Respondents' reliance on Waldon, Inc , 282 NLRB583 (1986), is misplaced In that case the respondent em-ployer erroneously executed a contract which containedlanguage (in the form of a wage classification system)different from what the administrative law judge foundhad been proposed by the employer during negotiationsIn the instant case, however, the memorandum of agree-ment reflects language that had in fact been proposed bythe Employer and agreed to by all parties to the negotia-tions Thus, unlike the situation in Waldon, which in-volved a dispute regarding whether the parties hadagreed to certain contract language, the dispute in the in-stant case arises from the Respondents' failure to com-prehend the language it agreed toNor, on equitable principles, is the result reachedherein unconscionable Indeed, it is far from clear thatthe Respondents would not have knowingly traded theirold west coast pension plan for the ESOP benefits andthe pension package contained in the memorandum ofagreement, particularly as a lawsuit over this matter hadbeen instituted and the negotiations regarding the fund-ing of the ESOP had reached a stalemate Moreover, theColumbiana/Mexico employees, who comprise well over50 percent of the employees affected by the outcome ofthis case, are receiving the pension package they know-ingly negotiated, and certainly, under these circum-stances, recision of the Employer's pension agreementwith the Respondents alone would be disruptive of theEmployer's relationship with the Columbiana andMexico bargaining units In view of the foregoing, itwould appear unjust to disrupt the contractual relation-ships which have been established after such extensiveand intense negotiations by, in effect, permitting the Re-spondents to commence negotiations anewHaving reached an agreement on behalf of the em-ployees whom its represents, the Respondents' duty tobargain includes the requirement that it execute "thewritten contract incorporating the agreement reached 4On the basis of the foregoing, I conclude that the Re-spondents did agree to and thereafter ratify the pensionplan which the Employer has submitted for the Respond-ents' signature, and that by failing to execute the docu-ment, the Respondents have violated and are violatingSection 8 (b)(3) of the Act as allegedCONCLUSIONS OF LAW1 National Refractories and Minerals Corporation isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act2 The Respondents, collectively and individually, arelabor organizations within the meaning of Section 2(5) ofthe Act3 By failing and refusing to execute the agreementreached, the Respondents have violated and are violatingSection 8(b)(3) of the Act as allegedTHE REMEDYHaving found that the Respondents have failed to bar-gain in good faith with the Employer by failing and re-fusing to execute the agreement reached, the Respond-ents shall be required to execute the agreement Further,the Respondents shall be required to post an appropnatenotice attached hereto as "Appendix"Based on these findings of fact and conclusions of lawand the entire record, I issue the following recommend-ed5ORDERThe Respondents, Monterey/Santa Cruz CountiesBuilding and Construction Trades Council, InternationalBrotherhood of Electrical Workers, Local No 234,AFL-CIO, Laborers International Union of NorthAmerica, Local No 297, AFL-CIO, International Asso-ciation of Machinists and Aerospace Workers, DistrictLodge No 93 AFL-CIO, International Union of Operat-ing Engineers, Local No 3, AFL-CIO, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local No 890, AFL-CIO,International Brotherhood of Painters and Allied Trades,Local No 272, AFL-CIO, Cement, Lime, Gypsum andAllied Workers Division of the International Brother-hood of Boilermakers, Iron Ship Builders, Blacksmiths,Forgers and Helpers, Local Lodge D99, AFL-CIO,United Brotherhood of Carpenters and Joiners of Amer-ica, Loc al No 925, AFL-CIO, United Association of4 Sec 8(d) of the National Labor Relations Act5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJourneymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada, LocalNo 503, AFL-CIO, Moss Landing and Natividad, Cali-fornia, their officers, agents, and representatives, shallI Cease and desist from(a) Refusing to bargain in good faith with National Re-fractories & Minerals Corporation by failing and refusingto execute the agreement reached regarding the termsand conditions of a defined benefit pension plan coveringthe employees in the following appropriate unitAll full-time and regular part-time production andmaintenance employees employed by the Employerat its Moss Landing and Natividad, California facili-ties, excluding office clerical employees, profession-al employees, employees represented under separatecollective bargaining agreements, guards, and super-visors as defined in the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Execute the pension plan agreement submitted bythe Employer to the Respondents(b)Post at their respective offices and meeting hallscopies of the attached notice marked "Appendix "6Copies of notice, on forms provided by the Regional Di-rector for Region 32, after being signed by Respondents'representatives, shall be posted by them immediatelyupon receipt, and be maintained by them for 60 consecu-tive days, in conspicuous places, including all placeswhere notices to members are customarily posted Rea-sonable steps shall be be taken by the Respondents toensure that the notices are not altered, defaced, or cov-ered by any other material(c)Furnish the Regional Director sufficient signedcopies of the notice for posting by the Employer, if it bewilling, to be posted in all places where notices to theEmployer's Moss Landing and Natividad employees arecustomarily posted(d)Notify the Regional Director in writing, within 20days from the date of this Order what steps have beentaken to comply• If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To MEMBERSPOSTED BY ODRER OF THENATIONAL LABOR RELATIONS BOARDAN AGENCY OF THE UNITED STATES GOVERNMENTThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT refuse to bargain in good faith with Na-tional Refractories & Minerals Corporation in the appro-priate unit described below by refusing to execute anagreement embodying the terms and conditions of thedefined benefit pension plan which we negotiated onbehalf of the employees in the following collective-bar-gaining unitAll full-time and regular part-time production andmaintenance employees employed by the Employerat its Moss Landing and Natividad, California facili-ties, excluding office clerical employees, profession-al employees, employees represented under separatecollective-bargaining agreements, guards, and super-visors as defined in the ActWE WILL execute the agreement embodying the termsand conditions of the defined benefit pension plan whichthe Employer has submitted to us for signatureMONTEREY/SANTA CRUZ COUNTIESBUILDING AND CONSTRUCTION TRADESCOUNCIL, INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCAL No234, AFL-CIO, LABORERS INTERNATION-AL UNION OF NORTH AMERICA, LOCALNo 297, AFL-CIO, INTERNATIONAL As-SOCIATION OF MACHINISTS AND AERO-SPACE WORKERS, DISTRICT LODGE No 93AFL-CIO, INTERNATIONAL UNION OF OP-ERATING ENGINEERS, LOCAL No 3, AFL-CIO, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, LOCALNo 890, AFL-CIO, INTERNATIONALBROTHERHOOD OF PAINTERS AND ALLIEDTRADES, LOCAL No 272, AFL-CIO,CEMENT, LIME, GYPSUM AND ALLIEDWORKERS DIVISION OF THE INTERNATION-AL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS, BLACKSMITHS,FORGERS AND HELPERS, LOCAL LODGED99, AFL-CIO, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMER-ICA, LOCAL No 925, AFL-CIO, UNITEDASSOCIATION OF JOURNEYMEN AND AP-PRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE UNITEDSTATES AND CANADA, LOCAL No 503,AFL-CIO